 
 
I 
111th CONGRESS
1st Session
H. R. 1535 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2009 
Mr. Sestak introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To direct the Secretary of Defense to conduct a study evaluating and comparing the effectiveness of programs designed to diagnose, treat, and prevent post-traumatic stress disorder. 
 
 
1.Post-traumatic stress disorder study 
(a)StudyThe Secretary of Defense, in consultation with the Secretary of Veteran Affairs and the Secretary of Health and Human Services, shall conduct a study evaluating and comparing the effectiveness of programs designed to diagnose, treat, and prevent post-traumatic stress disorder.  
(b)ReportNot later than 18 months after the date of the enactment of this Act, the Secretary of Defense shall submit to Congress a report containing the results of the study under subsection (a). 
 
